El Juez Asociado Señor Travieso,
emitió la opinión del tribunal.
Los Lechos esenciales del presente caso son los siguientes:
El demandante apelado es en la actualidad, y ha sido desde septiembre 1 de 1922, Registrar de la Universidad de Puerto Rico, en virtud de un contrato celebrado entre él y la Junta de Síndicos de la Universidad, por el término de un año; y ese contrato ha venido renovándose de año en año, desde la fecha de expiración del contrato inicial.
Desde el mes de julio de 1927, el Tesorero de la Univer-sidad de Puerto Rico, que es uno de los demandados, obede-ciendo instrucciones de la Junta de Pensiones de los Emplea-dos del Gobierno Insular, ha venido deduciendo al deman-dante, de su sueldo como Registrar de la Universidad, las cantidades determinadas por la Ley núm. 104 de septiembre 2 de 1925 (pág. 949), en virtud de la cual se ha establecido el fondo para el retiro de los funcionarios permanentes del Gobierno de Puerto Rico. Las deducciones hechas al deman-dante por el tesorero universitario son las mismas que la ley autoriza hacer a aquellos empleados insulares acogidos al Pondo de Retiro y Pensiones creado por la citada ley.
Alega el Registrar demandante que él, como tal Registrar de la Universidad de Puerto Rico, no está obligado a con-*862tribuir con cantidad alguna, como parte de su sueldo, al citado fondo de retiro; y que los demandados no están autorizados para hacerle las deducciones que han venido haciéndole, por los motivos siguientes:
1. Porque el demandante, como Registrar de la Universidad de Puerto Pico, no está incluido ni en el Servicio Clasificado ni en el no clasificado, de acuerdo con las disposiciones de la Ley de Servicio Civil de Puerto Pico (Ley Núm. 88 de marzo 11, 1931).
2. Porque el demandante, como tal Registrar, no desempeña sus funciones con carácter permanente., según lo requiere- la sección la. de la ley creadora del fondo de retiro y pensiones, o sea la ya citada Ley núm. 104 de 2 de septiembre de 1925.
3. Porque el demandante no es un empleado del Pueblo de Puerto Rico, según lo requiere la ley del fondo de pensiones, y sí un em-pleado de carácter contractual (contractual employee) de la Univer-sidad.
Arguyen los demandados y apelantes, que el Registrar de la Universidad es un empleado permanente del Gobierno de Puerto. Rico e incluido dentro del Servicio Civil Clasificado; y que por lo tanto está obligado por las leyes vigentes a con-tribuir, con las correspondientes deducciones de su sueldo, al fondo de pensiones.
Acogiéndose a las disposiciones de la Ley núm. 47 de abril 25 de 1931 (pág. 379) sobre sentencias y decretos de-claratorios, el demandante acudió a la Corte de Distrito de San Juan, en demanda de una sentencia en la que se declare que el Registrar de la Universidad de Puerto Rico no está obligado a seguir contribuyendo al fondo de pensiones, y que todas las deducciones que se le han hecho hasta la fecha de la demanda son ilegales.
Anexa a su petición el Registrar presentó una comunica-ción que le fué dirigida por el Canciller de la Universidad, informándole que en mayo 25 de 1935 la Junta de Síndicos había confirmado su nombramiento para la plaza de Regis-trador con haber anual de $3,000 durante el ejercicio fiscal dé 1985-36; que el nombramiento está sujeto a las limita-ciones prescritas en el Reglamento de la Universidad de *863Puerto Rico y de su Junta de Síndicos; y que si es de su conformidad la designación en las condiciones estipuladas, se sirva llenar y firmar la aceptación adjunta a la comunica-ción del Canciller.
La corte de distrito dictó sentencia de acuerdo con la sú-plica de la demanda, y los demandados recurren ante esta corte en apelación.
La sección 2 de la Ley núm. 23 de 1935 (pág. 127), apro-bada en la segunda sesión extraordinaria de ese año, la que derogó la Ley núm. 104 de septiembre 2 de 1925, dispone (bastardillas nuestras):
“Sección 2. — Por la presente se establece el retiro de los funcio-narios y em/pleados permanentes del Gobierno Insular de Puerto Rico. Esta ley comprenderá a todos los funcionarios y empleados en el Ser-vicio Civil Clasificado y no clasificado del Gobierno Insular de Puerto .Rico, con excepción de los Jueces del Tribunal Supremo, los catedrá-ticos de la Universidad, los profesores de instrucción pública, los miembros de la Policía Insular y los empleados municipales.”
El texto de la sección que acabamos de transcribir es idén-tico al de la sección 1a. de la ley derogada.
Es tan clara la disposición legal transcrita, que no necesita interpretación judicial. El fondo de retiro se establece para beneficio de toda persona que fuere un funcionario o empleado permanente del Gobierno Insular de Puerto Rico y que estu-viere incluido en el servicio clasificado o en el servicio no clasificado del Servicio Civil de dicfio Gobierno; y todo fun-cionario o empleado que responda a esa descripción, y que tenga por tanto derecho a disfrutar de los beneficios del fondo, queda igualmente comprendido dentro de las dispo-siciones de la ley para cumplir sus obligaciones y especial-mente la de contribuir a la creación y nutrición del fondo de pensiones, con las deducciones autorizadas por la sección 13 de la Ley núm. 23 de 1935, supra.
Una sola cuestión presenta este caso a nuestra .decisión: ¿Es'o no es el Registrar de la Universidad de Puerto Rico un funcionario o empleado permanente del Go-*864bierno Insular de Puerto Pico incluido dentro del servicio-clasificado o no clasificado del Servicio Civil de dicho Go-bierno ?
La Ley de Servicio Civil de Puerto Pico (Ley núm. 88 de 1931, pág. 535) divide el Servicio Civil insular en dos-clases: servicio clasificado y servicio no clasificado.
La sección 4 de la ley incluye en el servicio no clasificada a los siguientes funcionarios: los nombrados por el Presi-dente de los Estados Unidos o por el Gobernador;' los ele-gidos por voto popular; aquéllos cuyos nombramientos son confirmados por el Senado; los empleados de la Legislatura;, el secretario del Gobernador y los secretarios de los jefes de departamentos; no más de dos jefes auxiliares en cada de-partamento ejecutivo; los que no tengan remuneración que exceda de $300 anuales; los funcionarios judiciales; no más-de un taquígrafo o escribiente para cada juez de corte de récord y para cada fiscal de distrito.
Dispone la sección 5 de la misma ley, que el Servicio Cla-sificado comprenderá todos los funcionarios o empleados del Gobierno Insular de Puerto Rico no específicamente compren-didos en la sección 4.
Veamos abora si el cargo que ocupa el demandante está o no comprendido dentro de una u otra rama del Servicio-Civil de Puerto Pico.
Es evidente que el ya mencionado cargo no está compren-dido dentro del servicio no clasificado.
Dos son las condiciones que fija la sección 5 de la Ley de-servicio Civil, para que un empleado o funcionario quede automáticamente comprendido dentro del Servicio Clasificador
(a) Ser funcionrio o empleado del Gobierno Insular de Puerto-Rico.
fib) No estar comprendido dentro del servicio no clasificado.
Las palabras que vamos a transcribir a continuación, y que fueron escritas por el inmortal Juez Presidente Marshall, nos ayudarán a determinar si el Registrar de la Universidad *865es un “funcionario” o si es simplemente un “empleado contractual”:
“Ciertamente, un hombre puede ser empleado mediante un con-trato, expreso o tácito, para ejecutar un acto, o prestar un servicio, sin convertirse por ello en un funcionado. Pero si el deber es con-tinuo y está definido por reglas prescritas por el gobierno, y no por un contrato, y es un deber para el cumplimiento del cual un indivi-duo es nombrado por el gobierno, y ese individuo entra a cumplir los deberes inherentes a su cargo, sin un contrato que defina dichos de-beres .... parece muy difícil establecer diferencias entre tal cargo o empleo, y un puesto (office), o entre la persona que desempeña los deberes, y un funcionario (officer). (Bastardillas nuestras.) United State v. Maurice, 26 Fed. Cases, págs. 1211, 1224, núm. 15,747.
Los elementos esenciales de un cargo o puesto público (office) ban sido expresados así:
“El término (office) se refiere a un cargo público permanente, que ha de ser desempeñado en representación del Gobierno, y no a una función meramente transitoria o a un empleo ocasional o incidental; .. . Sus deberes son continuos por naturaleza; y están defi-nidos por reglas prescritas por el Gobierno, y no por contrato. Por consiguiente, cuando la autoridad en cuestión ha sido conferida por un contrato, debe ser considerado, como un empleo y no como un cargo público (public office).” Mechem on Public Officers, secciones 1 a 9.
Admitido el becbo de que el Registrar de la Universidad presta servicios a dicba institución en virtud de un contrato, que fija el término de un año para su duración, y que provee que el nombramiento se bace sujeto a las condiciones pres-critas en el Reglamento de la Universidad y de la Junta de Síndicos, entre las que figura la de que dicba junta podrá separar de su puesto a cualquier empleado de la institución cuando a su juicio la conveniencia de la misma así lo requiera, nos vemos obligados a resolver, de acuerdo con la jurispru-dencia citada, que el Registrar de la Universidad de Puerto Rico es un empleado contractual y no un funcionario público.
Para que un empleado quede incluido dentro del Servicio Civil Clasificado, se necesita, como ya lo hemos dicho anterior-*866mente, que sea un empleado del Gobierno Insular de Puerto Rico y que no esté incluido en el servicio no clasificado. 1 para que ese empleado pueda gozar de los beneficios de la ley de pensiones y estar sujeto a sus obligaciones, su empleo debe ser de carácter permanente.
Veamos primero si el Registrar demandante es um em-pleado perma/nente del Gobierno Insular de Puerto Rico.
La Legislatura de Puerto Rico aprobó, en 21 de julio de 1925, la Ley núm. 50 (pág. 283), intitulada “Ley sobre la reorganización de la Universidad.”
Por virtud de dicba ley, la Junta de Síndicos quedó cons-tituida como una corporación denominada “La Universidad de Puerto Rico”, con todas las facultades y derechos usual-mente concedidos por la ley a las entidades corporativas. El gobierno de la Universidad reside en la Junta de Síndicos, a la cual se le concede, entre otras, las siguientes facultades:
“Sección 7. — La Junta de Síndicos establecerá el puesto y fijará el sueldo y los emolumentos del Director Ejecutivo (Canciller) de la Universidad, de los directores de departamentos, catedráticos, profe. sores, instructores y otros oficiales y empleados;”
La sección 8 de la citada ley concede facultades al Can-ciller para hacer los nombramientos de oficiales y empleados para todos los puestos establecidos por la Junta de Síndicos, y dispone expresamente que los nombramientos hechos por el Canciller estarán sujetos a la aprobación de la Junta de Síndicos, y que dicha junta tendrá poder para separar de su puesto a cualquier empleado de la institución cuando a su juicio la ■conveniencia de la misma así lo requiera.
El propósito claro y evidente de la Ley sobre la Reorga-nización de la Universidad de Puerto Rico, fué el de trans-formar dicha institución en una entidad jurídica enteramente distinta y separada de la entidad “Gobierno Insular de Puerto Rico,” con amplia autonomía para poder funcionar libremente bajo las reglas y restricciones que a sus funcio-narios y empleados impusiere la Junta de Síndicos y sin *867sujetarse en manera alguna a las disposiciones de la Ley de Servicio Civil en cuanto a nombramiento y remoción de empleados. Véase Vincenty v. Junta de Síndicos, 45 D.P.R. 99.
Tiene la Universidad de Puerto Rico, entre otras muchas, la facultad de celebrar contratos; y haciendo uso de esa facultad, la Junta de Síndicos ha dispuesto que los empleos por ella establecidos deberán ser cubiertos mediante contratos por término de un año, en los cuales el empleado acepta el nombramiento sujeto a las disposiciones legales que proveen que la Junta de Síndicos tendrá poder para separarlo de su empleo cuando a su juicio la conveniencia de la Universidad así lo requiera. (Secciones 2, 7 y 8, Ley núm. 50 de 1925.) Bajo esas condiciones se hizo el nombramiento del Registrar demandante. El Globierno Insular de Puerto Rico no es parte en el contrato de servicios celebrado entre el Registrar y la Junta de Síndicos. Las relaciones entre dichas partes deben regirse por los términos del contrato. Y la Ley de Servicio Civil no puede extender su brazo protector más allá de los límites que en ella misma se señalan.
Ni el empleo de Registrar, ni el término de duración de dicho empleo están fijados por ley alguna de la Legislatura de Puerto Rico. No puede decirse que el Registrar al ser nombrado bajo las condiciones descritas, adquiere un derecha sobre el cargo (tenure of office).
En State ex rel. Sittler v. Board of Education, 49 L.R.A. (N. S.) 62, la demandante, que había sido empleada mediante contrato que disponía que la junta podía removerla en cual-quier momento, con treinta días de aviso, si su conducta no fuera satisfactoria, fué separada del cargo. La corte dijo:
“No se ba señalado disposición alguna de nuestros estatutos que pueda autorizarnos a decidir que un profesor de las escuelas públicas tiene una posesión de su cargo (tenure of office) distinta a la que le confiere el contrato celebrado por él con las autoridades escolares. No habiendo una disposición mandatoria de la ley, no conocemos ra-zón alguna para que impongamos a las autoridades escolares restric-*868ciones en cuanto a la forma de los contratos que ellas celebran con los maestros o en cuanto a sus poderes de remoción. Faltando esas disposiciones legales mandatorias, la facultad de emplear incluye el poder para remover. Véanse: 25 Am. & Eng. Enc. Law, 2d Ed. 19; People ex Rel. Gilmour v. Hyde, 89 N. Y. 11; Wallace v. School District, 50 Neb. 171, 69 N. W. 772; Loehr v. Board of Education, 12 Cal. App. 671, 108 Pac. 327; Harby v. Board of Education, 2 Cal. App. 418, 83 Pac. 1082. Esto es así especialmente cuando el poder se lia reservado específicamente en el contrato, como en este caso”
La posición legal que ocupa el Registrar de la Universidad de Puerto Pico es idéntica a la de la demandante en Sittler v. Board of Education, supra. No existe ley alguna que cree el puesto de Registrar ni que fije término para la dura-ción del empleo. El término lia sido fijado por contrato. Y en ese contrato el Registrar hace constar que acepta el cargo con sujeción a las leyes y reglamentos que otorgan facultad a la Junta de Síndicos para separarlo de su empleo “cuando a su juicio la conveniencia de la misma así lo requiera.”
Los hechos no controvertidos del caso de autos y las leyes y jurisprudencia a ellos aplicables, nos obligan a llegar a la conclusión de que el Registrar de la Universidad de Puerto Rico no es ni un funcionario ni un empleado permanente del Gobierno Insular de Puerto Rico; que no está comprendido dentro de ninguno de los dos servicios en que se divide el Servicio Civil, ni sujeto a las disposiciones de la Ley de Servicio Civil; y que el demandante es solamente un em-pleado contractual (contractual employee) de la Junta de Síndicos de la Universidad, sujeto a remoción a voluntad de dicha Junta.
El demandante no está obligado a contribuir con parte de su sueldo al mantenimiento del fondo de pensiones de los empleados del Gobierno Insular; y por tanto, los deman-dados deben abstenerse de continuar haciéndole deducciones de sus salarios para el indicado fin.

Debe confirmarse la sentencia apelada.

El Juez Presidente Señor del Toro no intervino.